Por cuantío, registrada sentencia en este caso en rebel-día del demandado la corte, por resolución posterior de mayo 16, 1922, dejó sin efecto dicha rebeldía y sentencia.
Por cuanto, esta resolución fué notificada a la parte de-mandante por el secretario, quien archivó esa notificación en los autos el día 17 de mayo, 1922.
Por cuanto, el demandante presentó al secretario su es-crito de apelación contra esa resolución el día 29 de mayo, 1922.
Por cuanto, al contestar la parte apelada el alegato del apelante nos pide que desestimemos la apelación por haber sido interpuesta fuera de tiempo.
Por cuanto, cuando el escrito de apelación se presentó, *960el 29 de mayo, 1922, al secretario de la corte, habían trans-currido los diez días que concede el artículo 295, núm. 3, del Código de Enjuiciamiento Civil para establecer apelación contra providencias especiales dictadas después de senten-cia, por lo que carecemos de jurisdicción para resolver esta apelación.
Por taNTO, se desestima la apelación en el caso arriba expresado contra la resolución dictada en mayo 16, 1922.